TYSON, J.
— The question involved on this review is one of fact. It is whether the mortgage sought to be foreclosed by the original bill and to be cancelled by the cross-bill of Mariali Pulliam was made to secure the debt of W. C. Pulliam, the husband. The note and mortgage purport to be the joint obligations of both Mariah and her husband. The fact that, the husband’s name appears to have been subscribed first and the wife’s last is of no significance. No presumption, either of law or fact, can be indulged on that account, that he was the principal and she the surety.—Summerhill v. Tapp, 52 Ala. 227. The note and mortgage appearing on their face to be ¡the joint obligation of the two, the burden was on the wife to show that she executed them as surety for her husband. We are of the opinion that she has failed to discharge the burden.
Affirmed.